Citation Nr: 1131427	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  02-00 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho



THE ISSUE

Entitlement to service connection for posttraumatic stress disorder.  



REPRESENTATION

Veteran represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 22, 1980, to November 1, 1980.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2001 of a Department of Veterans Affairs (VA) Regional Office (RO).

In December 2003, the Veteran canceled his request for a hearing before the Board.  

In a decision in February 2005, the Board determined that new and material evidence had been presented to reopen the claim of service connection for posttraumatic stress disorder, and then denied the claim on the merits.  The Veteran appealed that part of the Board's decision, denying service connection for posttraumatic stress disorder on the merits, to the United States Court of Appeals for Veterans Claims (Court).  

In an order in February 2007, the Court granted a Joint Motion to Remand of the parties (the VA Secretary and the Veteran), vacated the Board's decision to the extent that it denied the Veteran's claim on the merits, and remanded the case to the Board for readjudication consistent with the Motion.  

In November 2007, the Board remanded the case for additional development.  As the requested development has been substantially completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

As a result of the additional development, factual questions have been raised that need to be addressed before there is a decision on the merits of the claim.  Accordingly, the claim is REMANDED to the RO via the Appeals Management Center in Washington, DC.  



REMAND 

In addition to the diagnosis of posttraumatic stress disorder, there is a diagnosis of bipolar disorder.  A medical diagnosis that differs from the claimed condition, in this case, posttraumatic stress disorder, does not necessarily represent a separate claim, and what constitutes a claim cannot be limited by a lay Veteran's assertion of his condition in his application, but must be construed based on the reasonable expectations of the non-expert, claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As the claim of service connection for bipolar disorder is raised by the record, additional procedural development is needed. 

On the claim of service connection for posttraumatic stress disorder, in February 1994, partial service personnel records were received from the National Personnel Records Center.  And before June 1996, the only service treatment records available from the National Personnel Records Center were a copy of the entrance examination and dental records.  In June 1996, the Veteran submitted copies of service treatment records in his possession.  As VA will make as many requests as necessary to obtain records in the custody of a Federal agency unless it is determined that the records do not exist or that further attempts to obtain the records would be futile, further development under the duty to assist is needed.  38 C.F.R. §  3.159(c)(2). 

Also, the record shows that the Veteran was assigned to the Hampton Roads Correction Custody Unit (CCU), where the Veteran asserts he was physically assaulted by the unit's petty officers, resulting in posttraumatic stress disorder.  Although a previous attempt to obtain CCU records was unsuccessful, the Board determines that the policy and scope of the CCU program is relevant to the Veteran's allegations and further development under the duty to assist is needed.  38 C.F.R. § 3.159(c)(2). 

For these reasons, the claim is remanded for the following: 


1.  Make another request for the Veteran's entire service personnel record and service treatment records, including the report of separation examination in November 1980.  
If no records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e) and (f).

2.  Request from the Department of the Navy the 1980 version of OPNAVINST 1640.10: Manual for the Operation of a Navy Correctional Custody Unit (CCU).  

3.  Contact the Department of the Navy, Commanding Officer, Naval Brig Norfolk, 8251 Ingersol Street, Norfolk, Virginia 23551-2699 for information about:

a).  Whether the Hampton Roads CCU in 1980 or its successor is within the command of the Naval Brig Norfolk; and, if so, 

b).  Whether there has been any major changes from the 1980 version and the current OPNAVINST 1640.10, about general policy and staff relations in operating a CCU, such as: 

i).  Whether or not an awardee is escorted individually or as part of a unit to the mess hall or to a barber shop; or,

ii).  Whether a supervisor, petty officer, is armed or carries physical restraints such as handcuffs. 




4).  After the development requested above has been completed, adjudicate the claim of service connection for posttraumatic stress disorder and for bipolar disorder.  If any benefit sought remains denied, furnished the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).










